                                           Case 4:20-cv-00981-YGR Document 68 Filed 01/19/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6
                                                                         UNITED STATES DISTRICT COURT
                                   7
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   ALAN STRICKLAND AND KELLY STRICKLAND,                    Case No. 20-cv-981-YGR
                                  11           Plaintiffs,                                      ORDER DENYING MOTION TO DISMISS
                                                                                                DEFENDANT UJIRI’S COUNTERCLAIMS
Northern District of California




                                  12
 United States District Court




                                          v.
                                                                                                DKT. NO. 45
                                  13
                                       MASAI UJIRI; TORONTO RAPTORS; MAPLE LEAF
                                  14   SPORTS & ENTERTAINMENT; NATIONAL
                                       BASKETBALL ASSOCIATION,
                                  15
                                               Defendants.
                                  16

                                  17           Pending before the Court is the motion of plaintiff Alan Strickland to dismiss the

                                  18   counterclaims of defendants Masai Ujiri and Toronto Raptors/Maple Leaf Sports & Entertainment.

                                  19   (Dkt. No. 45.) Ujiri alleges claims for violation of Ujiri’s rights under the Fourth Amendment to

                                  20   the United States Constitution pursuant to 42 U.S.C. section 1983, as well as claims for assault,

                                  21   battery, and intentional infliction of emotional distress (IIED). (Dkt. No. 43 [“Counterclaim”].)

                                  22           In his motion, Strickland contends that the section 1983 claim should be dismissed on the

                                  23   grounds that Ujiri has not alleged facts sufficient to establish excessive force or to avoid qualified

                                  24   immunity; and that the state law claims should be dismissed for failure to comply with the

                                  25   requirements of the California Tort Claims Act (see Cal. Gov’t Code § 905 et seq., “CTCA”).

                                  26           The Court having carefully considered the pleadings in support of and in opposition to the

                                  27   motion, the pleadings in this matter, and the matters properly subject to judicial notice, and for the

                                  28   reasons stated herein, ORDERS that the motion is DENIED.
                                             Case 4:20-cv-00981-YGR Document 68 Filed 01/19/21 Page 2 of 5




                                   1   I.         SECTION 1983 CLAIM
                                   2              As to the argument that Ujiri has not alleged excessive force or a basis to avoid qualified
                                   3   immunity in the counterclaims, the Court finds that these issues cannot be decided on the face of
                                   4   the pleadings. “To determine whether a government official is entitled to qualified immunity, we
                                   5   ask two questions: whether the official violated a statutory or constitutional right, and whether that
                                   6   right was clearly established at the time of the challenged conduct.” Ellins v. City of Sierra Madre,
                                   7   710 F.3d 1049, 1064 (9th Cir. 2013).
                                   8              Here, Ujiri has alleged a plausible factual basis for his claim of excessive force in violation
                                   9   of the Constitution. Taking the allegations as true, and considering the video evidence incorporated
                                  10   therein by reference, Ujiri has set forth acts to which qualified immunity may not apply. The
                                  11   parties’ wildly differing views of the video evidence incorporated by reference in the counterclaims
                                  12   provides reason enough to conclude that this question cannot be decided as a matter of law.
Northern District of California
 United States District Court




                                  13   Whether this or other evidence to be developed establishes a Constitutional violation, and whether
                                  14   “the violative nature of particular conduct is clearly established,” Mullenix v. Luna, 577 U.S. 7, 12
                                  15   (2015) (internal citation omitted), cannot be decided on the pleading motion before the Court.
                                  16              Therefore, the motion to dismiss Ujiri’s section 1983 claim is DENIED without prejudice to
                                  17   Strickland raising the qualified immunity issue on a more fulsome factual record at summary
                                  18   judgment or trial. See Groten v. California, 251 F.3d 844, 851 (9th Cir. 2001) (“Because Groten
                                  19   alleged acts to which qualified immunity may not apply, we must reverse the dismissal of his
                                  20   complaint pursuant to Rule 12(b)(6) on qualified immunity grounds.”); Morley v. Walker, 175 F.3d
                                  21   756, 761 (9th Cir. 1999) (finding further factual development required to decide qualified immunity
                                  22   issue).1
                                  23   II.        CALIFORNIA LAW CLAIMS
                                  24              Strickland next moves to dismiss the assault, battery, and IIED claims on the grounds that
                                  25   Ujiri failed to exhaust the requirements of the CTCA. Normally, exhaustion of the CTCA’s claims
                                  26
                                                  1
                                                In his reply, Strickland concedes that the requirements of the CTCA do not apply to a
                                  27   claim under section 1983. (Reply at 15:15-16.) See Williams v. Horvath, 16 Cal.3d 834, 842
                                       (1976). To the extent the motion sought to dismiss the section 1983 claim on those grounds, it is
                                  28
                                       DENIED.


                                                                                             2
                                           Case 4:20-cv-00981-YGR Document 68 Filed 01/19/21 Page 3 of 5




                                   1   presentment requirements is a prerequisite to suit against a public entity. City of Stockton v.
                                   2   Superior Court, 42 Cal.4th 730, 737–38 (2007) (CTCA generally requires the presentation of “all
                                   3   claims for money or damages against local public entities” within six months for claims of personal
                                   4   injury and “no suit for money or damages may be brought against a public entity on a cause of
                                   5   action for which a claim is required to be presented” until the claim has been presented and
                                   6   rejected). The CTCA exhaustion requirement also applies to “a cause of action against a public
                                   7   employee or former public employee for injury resulting from an act or omission in the scope of his
                                   8   employment as a public employee . . . .” Cal. Gov’t Code § 950.2 (emphasis supplied).
                                   9          Here, the counterclaims allege that Strickland was an employee of the Alameda County
                                  10   Sheriff’s Office and was acting within the course and scope of his employment at all times relevant
                                  11   to the claims. (Counterclaim at p. 29, ¶¶ 55, 56.) Those allegations are incorporated by reference
                                  12   into the assault, battery, and intentional infliction of emotional distress claims. (Id. ¶¶ 63, 72, 78.)
Northern District of California
 United States District Court




                                  13   Thus, compliance with the CTCA claims presentment procedures appears to be required absent
                                  14   some exception.2
                                  15          “The primary purpose of the [CTCA] is to apprise the governmental body of an imminent
                                  16   legal action so that the entity may investigate and evaluate the claim and, where appropriate, avoid
                                  17   litigation by settling meritorious claims.” Krainock v. Superior Court, 216 Cal.App.3d 1473, 1477
                                  18   (1990). “[T]he act should not be allowed to become a snare for the unwary litigant if its statutory
                                  19   purpose have been satisfied.” Id. “Public policy permits substantial compliance with claims
                                  20   requirements if no prejudice to the governmental entity appears.” Id. at 1478. Thus, California
                                  21   courts have held that “when the state has filed suit on a contract, the defendant should be permitted
                                  22   to cross-complain for damages on the same contract without complying with the claim statutes.”
                                  23   People ex rel. Dep't of Parks & Recreation v. West-A-Rama, Inc., 35 Cal.App.3d 786, 794 (1973).
                                  24   Likewise, when a defendant seeks to file a tort cross-complaint against a public entity that first
                                  25
                                              2
                                                 Ujiri cites Wilson-Combs v. California Dep't of Consumer Affairs, 555 F.Supp.2d 1110,
                                  26   1118 (E.D. Cal. 2008) and Rabkin v. Dean, 856 F.Supp.543, 552 (N.D. Cal. 1994), for the
                                  27
                                       proposition that compliance with the CTCA is not required when a public employee commits
                                       intentional torts amounting to acts outside the scope of employment. Although Ujiri now argues
                                  28   that Strickland’s wrongful acts were outside the scope of his duties as a deputy sheriff, the
                                       allegations of the counterclaims are contrary.

                                                                                           3
                                           Case 4:20-cv-00981-YGR Document 68 Filed 01/19/21 Page 4 of 5




                                   1   initiated a claim against him, the courts have found the CTCA’s requirements not to apply, at least
                                   2   as to defensive matter arising from the same transaction. Krainock, 216 Cal.App.3d at 1477-78.
                                   3          Further, the case law and the statutes excuse the requirements of the CTCA when failure to
                                   4   file timely is due to “mistake, inadvertence, surprise or excusable neglect.” See Cal. Gov’t Code §§
                                   5   911.6(b)(1), 946.6; see Moore v. State of Calif., 157 Cal.App.3d 715, 726-727 (1984). Such relief
                                   6   is granted liberally to preserve meritorious claims whenever possible, and doubts are resolved in
                                   7   favor of permitting the claim to proceed. See Bettencourt v. Los Rios Comm. College Dist., 42
                                   8   Cal.3d 270, 279 (1986).3
                                   9          Here, Ujiri alleges state law counterclaims based upon the same events as alleged in
                                  10   Strickland’s complaint. Strickland plainly was aware of the basis for the claims and had an
                                  11   opportunity to resolve them prior to the litigation. The primary purpose of the CTCA has been
                                  12   satisfied. Certainly, Ujiri’s counterclaims allege a mix of purely “defensive matter” in the form of
Northern District of California
 United States District Court




                                  13   “nominal damages” along with affirmative relief in the form of punitive damages,4 and thus do not
                                  14   fall squarely within the rule of Krainock. However, Ujiri also argues persuasively that the CTCA’s
                                  15   requirements should be excused due to Strickland’s delay in bringing his claims against Ujiri and
                                  16   producing the body cam footage that revealed Strickland to be the initial aggressor. Strickland did
                                  17   so only after Ujiri’s CTCA claim filing window expired.
                                  18          The Court finds that, under the unusual circumstances of the complaint and cross-complaint
                                  19   here, Ujiri’s failure to file a timely CTCA claim, even for affirmative relief, is excusable. There is
                                  20   no apparent prejudice to Strickland in terms of investigating and evaluating the claims or having an
                                  21
                                              3
                                  22             Beyond these exceptions, there are a number of statutory, equitable, and tolling exclusions
                                       from CTCA compliance. See, e.g., John R. v. Oakland Unified Sch. Dist., 48 Cal. 3d 438, 445
                                  23   (1989) (“It is well settled that a public entity may be estopped from asserting the limitations of the
                                  24   claims statute where its agents or employees have prevented or deterred the filing of a timely claim
                                       by some affirmative act.”); J.P. v. Carlsbad Unified School Dist., 232 Cal.App.4th 323, 334 (2014)
                                  25   (finding requirement of CTCA claim estopped where public entity induced minor’s parents to delay
                                       commencement of litigation); Myers v. Cty. of Orange, 6 Cal.App.3d 626, 636–37 (1970) (normal
                                  26
                                       tolling principles applicable to statutes of limitation also apply to time period for submitting CTCA
                                  27   claim).
                                              4
                                                The counterclaims seek nominal damages on Ujiri’s assault and battery claims, and
                                  28
                                       nominal and punitive damages on his IIED claim. (Counterclaim ¶¶ 70, 77, 82.)


                                                                                          4
                                           Case 4:20-cv-00981-YGR Document 68 Filed 01/19/21 Page 5 of 5




                                   1   opportunity to resolve them, given that Strickland initiated the litigation against Ujiri. See
                                   2   Bettencourt, 42 Cal.3d at 279 (relief from CTCA time limits granted liberally to preserve
                                   3   meritorious claims whenever possible).5 The purposes of the CTCA are satisfied and the
                                   4   counterclaims should be permitted to proceed.
                                   5          The motion to dismiss the Counterclaims is DENIED.
                                   6          Strickland shall file his answer to the Counterclaims within 21 days of entry of this Order.
                                   7          IT IS SO ORDERED.
                                   8   Date: January 19, 2021                           _______________________________________
                                                                                                YVONNE GONZALEZ ROGERS
                                   9                                                       UNITED STATES DISTRICT COURT JUDGE
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25          5
                                                 The Court previously noted that Strickland’s claims for injury may be controlled by the
                                  26   “firefighter’s rule” barring claims as arising from the normal occupational risks of engagement as a
                                       peace officer. See Vasquez v. N. Cty. Transit Dist., 292 F.3d 1049, 1054 (9th Cir. 2002); Hodges v.
                                  27   Yarian, 53 Cal.App.4th 973, 981-982 (1997). However, based upon the supplemental briefing, the
                                       Court concludes that determining the applicability of that defense, or any exception thereto, does
                                  28
                                       not aid it in determining whether the CTCA’s requirements are satisfied here.


                                                                                          5
